Opinion of the Court on motion for a re-hearing. Judgment below affirmed. — Holmes, J.
The plaintiff’s counsel has filed a motion for a re hearing in this cause, for the reason that an appeal or writ of error is given by special statute from the probate court of St. Charles county to the Supreme Court, and also for the reason that the court erred in the construction given to the 63d section of Art. I. of the “Act concerning administrators.” (R. C. 1855, p. 125.)
The act of December 31,1859, amendatory of “An act to establish the nineteenth judicial circuit and for other purposes,” approved March 9, 1859, (Adjourned Sess. Acts of 1859-60, p. 13, §§ 1, 3,) creates a court of record to be called the St. Charles Probate Court, and provides for an appeal or writ of error in all cases of final judgment or decision of said court directly to the Supreme Court. Our *418attention was not called to this act on the hearing of the cause, and the existence of such an act was overlooked by the court.
We see no reason for changing the opinion heretofore given upon the construction and application of the 63d section of Art. I. of the “Act concerning administrators,” above mentioned.
For the error in overlooking the special act in relation to the St. Charles Probate Court, the judgment of dismissal of the writ of error will be set aside, and, for the reasons expressed in the opinion heretofore filed in this case, judgment will be entered affirming the judgment of the court below.
The other judges concur.